Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office action dated 2020/06/24 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 3, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20, 21, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Black et al. (US 20090249750 A1).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 20090249750 A1) in view of Gilchrist et al. (US 20120232690 A1).
Claims 3, 22, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 20090249750 A1) in view of Meschi (US 5178506).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 20090249750 A1) in view of Carrigan et al. (US 20060053754 A1)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 20090249750 A1) in view of Poutot (US 20110173930 A1).
RESPONSE TO ARGUMENTS
Appellant's arguments filed 2020/11/24 have been fully considered but they are not persuasive.

    PNG
    media_image1.png
    471
    317
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    495
    318
    media_image2.png
    Greyscale
  
Regarding Appellant’s argument of the Examiner’s rejection of Claims 1, 25, & 26, especially as it relates to the limitation of a SCARA to support an article collector:
Appellant’s argument that the robotic arm of black does not satisfy the limitations of a selective compliance assembly robotic arm are not persuasive 
Also, within the industry there are multiple published examples, before the effective filing date of the claimed invention, of robotic arms capable of motion outside of a single plane which are referred to as SCARA arms.  In other words, the term is not limited to applicant’s characterization.  The references were outlined in the PTO-892 mailed on 2021/03/16 with the Interview Summary mailed on the same date.
Regarding Appellant’s argument of the Examiner’s rejection of Claims 1, 25, & 26, especially as it relates to the limitation of a frame from which the SCARA arm extends:
Appellant’s argument that the robotic arm of black does not satisfy the limitations of a frame from which the SCARA arm extends is not persuasive as Black discloses a frame (1005) upon which the first joint (1002) is supported for rotation of the first arm (1000) from which the first arm (1000) extends.  In fact, the arrangement of Blacks frame (1005), first joint (1002) and first arm (1000) is structurally identical to the arrangement shown by the Appellant in Fig. 2, Fig. 3, and Fig. 4 of the instant application.  Additionally Black’s frame meets the definition of a frame cited by Appellant of “a structural system that supports components of a physical construction”.
Appellant’s assertion that the frame of the instant application “is not included with the as-shipped SCARA” is not persuasive as there is no such limitation in the claims.  Additionally, Appellant indicates in Page 13 Last 
Appellant’s argument that the frame of Black does not have structural members and therefore is not a frame is not persuasive as the frame would inherently have structural members capable of supporting the robotic assembly or the entire structure would collapse.
Regarding Appellant’s argument of the Examiner’s rejection of Claim 26, especially as it relates to the limitation of “said selective compliance assembly robotic arm configured so as to extend from said frame such that J3 descends below a frame extension point for the frame extending selectively compliance assembly robotic arm during positioning of said article collector assembly at said collected article loading locus”:
Appellant’s argument that the third joint of Black does not extend below a frame extension point is not persuasive.  As is apparent in the annotated Fig. 9 of Black provided above, the third joint of Black is positioned below a significant portion of the frame when the article collector assembly is partially inserted in the case at the article loading locus which reads on the limitation “J3 descends below a frame extension point” and therefore when the collector assembly is fully inserted in the case for loading the articles into the case at the article loading locus the third joint would be positioned even lower relative to the frame extension point.
Regarding Appellant’s argument of the Examiner’s rejection of Claim 27, especially as it relates to the limitation of a SCARA to support an article collector:
Appellant’s argument that Gilchrist et al. does not teach the limitation of a SCARA to support an article collector is not persuasive as the primary reference Black et al. discloses a SCARA to support an article collector as outlined in Paragraph 2.01 above.
Regarding Appellant’s argument of the Examiner’s rejection of Claim 27, especially as it relates to the limitation of a frame from which the SCARA arm extends:
Appellant’s argument that Gilchrist et al. does not teach the limitation of a frame from which the SCARA arm extends is not persuasive as the primary reference Black et al. discloses a frame from which the SCARA arm extends as outlined in Paragraph 2.02 above
Regarding Appellant’s argument of the Examiner’s rejection of Claim 27, especially as it relates to the combination of Black et al. and Gilchrist et al.:
Appellant’s assertion that the transfer mechanism of Gilchrist is non-analogous art because the transfer mechanism is not designed for loading articles because the loading of articles is not associated with packaging of materials is not persuasive as the Gilchrist discloses a transfer apparatus that is capable of receiving articles with an article supporting end effector supported by a multi-link jointed robotic arm from a supply location to a target location and is related to the transfer mechanism of Black because the Black it is also a transfer mechanism that is capable of receiving articles with an article supporting end effector supported by a multi-link jointed robotic arm from a supply location to a target location.
Appellant’s assertion that the end effectors of Gilchrist are not article collectors is not persuasive as they are devices designed to receive or collect at least one article from a supply location to a target location.
Appellant’s assertion that the Examiner’s motivation for modifying the article transfer device utilizing a single robotic arm of Gilchrist with the article transfer device utilizing synchronously operable paired selective compliance assembly robotic arms each arm having an article collector assembly supported thereby in order to provide a system with multiple transfer devices capable of greater throughput thereby increasing productivity of the system without increasing the footprint of the system is not persuasive.  Appellant’s assertion that the footprint of Black would be increased by the utilization of 
Appellant’s challenge of what portions of Black would be maintained and what portions of Gilchrist would be incorporated is as follows: the Invention of black would be modified to incorporate a second robotic arm supporting a second loading assembly to work synchronously with the first robotic arm supporting a first loading assembly.  In other words, the invention of Black would include synchronously operable paired selective compliance assembly robotic arms wherein each arm of the synchronously operable paired selective compliance assembly robotic arms including an article collector assembly supported thereby instead of the single selective compliance assembly robotic arm wherein the selective compliance assembly robotic arm including an article collector assembly supported thereby that is disclosed by Black.
Appellant’s argument that the article collector of Black could not functionally be fitted to the arms of Gilchrist is not persuasive because the Examiner is not suggesting that the article collector of Black should be fitted to the arms of Gilchrist.  The Examiner is merely suggesting applying the 
Appellant’s argument that the robotic arms of Gilchrist applied to the system of Black would cause the system of Black to not function correctly is not persuasive as the Examiner is not suggesting that the robotic arms of Gilchrist replace the robotic arm of Black. The Examiner is merely suggesting applying the teaching of dual robotic arms working together in a processing system to transfer articles from a first position to a second position be applied to the system of Black so that instead of a single robotic arm supporting an article collector assembly as disclosed by Black that two robotic arms each supporting an article collector assembly working synchronously be employed in the system of Black in order to increase throughput of the system.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
Conferees:
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.